FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1Translation of letter to the National Securities Commission dated April 26, 2013 TRANLATION Autonomous City of Buenos Aires, April 26, 2013 To the National Securities Commission 25 de Mayo 175 Autonomous City of Buenos Aires Ref.: Information pursuant toArticles 2 and 3, ChpaterXXIof the Regulations of the National Securities Commission Dear Sirs: The purpose of this letter is to comply with the requirements of Articles 2 and 3 of Chapter XXI of theRegulations of the National Securities Commission. To that end, please be advised that YPF S.A. (“YPF” or the “Company”) has been served notice of a complaint filed by the Monroe County Employees’ Retirement System (“Monroe County”) on February 5, 2013 in the United States District Court for the Southern District of New York, in the United States of America, Case No. 13 CV 00842 (the “Complaint”), against YPF, Repsol YPF, S.A. (“Repsol”) and certain other defendants. As reported in the last update of the Prospectus for the Global Medium-Term Debt Securities Issuance Program sent to the National Securities Commission and the Buenos Aires Stock Exchange, theComplaint asserts claims individually and on behalf of all others similarly situated for damages arising from Repsol’s public offering of certain YPF American Depositary Shares in March 2011.The claims are based on an alleged failure to inform the market, and consequently the purchaser parties in such transactions, as of the date set forth above, regarding the potential risk of expropriation of YPF, and on the corresponding alleged effect on the value of the shares. Without prejudice to the detailed legal analysis of the Complaint that YPF will perform in the course of its defense, the Company categorically rejects the allegations set forth therein. The Companyconsidersthe Complaint completelyinadmissible andwill vigorously defend its interests and those of its shareholders. Yours faithfully, Gabriel Abalos Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:April 26, 2013 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
